ENGLAND, Justice.
This case is here on petition for a writ of certiorari directed to the Third District Court of Appeal, seeking to have us review that court’s opinion which appears at 293 So.2d 729. We tentatively granted certio-rari to allow oral argument and the submission of briefs on the merits.
Our review of the entire case now persuades us that certiorari was improvidently granted. The direct conflict between the district court’s decision and that of other Florida appellate courts, which is the basis *912for our jurisdiction,1 can only be developed from the trial transcript of the circuit court’s proceeding. We have consistently held that we will not treat the district courts as intermediate courts, or grant litigants two opportunities for full appellate review, by re-analyzing testimonial evidence to establish constitutional “conflict”.2
The writ of certiorari is discharged.
ROBERTS and OVERTON, JJ., and AGNER, Circuit Judge, concur.
ADKINS, C. J., and PATTERSON, Circuit Judge, dissent.

. Fla.Const. art. Y, § 3(b)(3).


. E. g., Foley v. Weaver Drugs, Inc., 177 So.2d 221, 225 (Fla.1965) (defining “record proper”).